Name: Commission Regulation (EEC) No 3098/86 of 10 October 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  distributive trades;  chemistry;  agricultural activity
 Date Published: nan

 No L 288/54 Official Journal of the European Communities 11 . 10 . 86 COMMISSION REGULATION (EEC) No 3098/86 of 10 October 1986 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 7 (5), Whereas point 1 of the Annex to Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 2872/86 (4), specifies the formulae to be used for the dena ­ turing of skimmed-milk powder ; whereas, in the light of experience gained with the application of these formulae, it is apparent that two new formulae should be intro ­ duced ; whereas Regulation (EEC) No 368/77 should therefore be amended accordingly ; Whereas Commission Regulation (EEC) No 443/77 (*), as last amended by Regulation (EEC) No 2872/86, provides for skimmed-milk powder intended for the same uses to be sold at a fixed price *4 «- parallel to the sale by tender provided for in Regulation (EEC) No 368/77 ; whereas the denaturing or incorporation formulae used under Regula ­ tion (EEC) No 443/77 are the same ; whereas that Regula ­ tion should also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 2 . The following is added to point 1 of the Annex : 'Formula I M  11,5 kilograms of ground oil-seed cake and/or dried and oil-free colza and/or rape-seed flour with a total isothiocyanates (ITC) and vinyl-5 ­ thiooxazolidone (VTO) content of not less than 0,9 % measured after enzymatic treatment of the glucosinolates, and  200 g iron in the form of ferrous sulfate mono and/or heptahydrate, and  80 g copper in the form of copper sulphate mono and/or pentahydrate, and  1 000 g starch . Formula I N  15 kilograms of ground oil-seed cake and/or dried and oil-free colza and/or rape-seed flour with a total isothiocyanates (ITC) and vinyl-5 ­ thiooxazolidone (VTO) content of not less than 0,75 % measured after enzymatic treatment of the glucosinolates, and  200 g iron in the form of ferrous sulfate mono and/or heptahydrate, and  80 g copper in the form of copper sulphate mono and/or pentahydrate, and  1 000 g starch.' 3 . In point 3 A of the Annex, 'formulae I J and I K' is replaced by 'formulae I J, I K, I M and I N'. 4 . In the second indent of point 3 B of the Annex, 'formula I J and I K' is replaced by 'I J, I K, I M and I N\ 5 . In the second indent of point 3 B of the Annex, 'formulae I H to I L' is replaced by 'formulae I H to I N'. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . The second indent of Article 16 (3) is replaced by the following : '  the denaturing or incorporation formulae used (formulae I H to I N and II L to II V)'. Article 2 In the second indent of Article 8 (2) of Regulation (EEC) No 443/77, ' formulae I H to I L' is hereby replaced by 'formulae I H to I N'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . O OJ No L 52, 24. 2 . 1977, p. 19 . (4) OJ No L 266, 18 . 9 . 1986, p. 17 . 0 OJ No L 58 , 3 . 3 . 1977, p. 16 . 11 . 10 . 86 No L 288/55Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1986 . For the Commission Frans ANDRIESSEN Vice-President